TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                   JUDGMENT RENDERED NOVEMBER 21, 2017



                                 NO. 03-17-00360-CV


                            George Allibone M.D., Appellant

                                           v.

 Mari Robinson J.D., in her Official Capacity as Executive Director of the Texas Medical
Board; Juanita Garner, Investigator of the Texas Medical Board; Michael Arambula M.D.,
        Pharm. D., in his Official Capacity as member of the Texas Medical Board;
    Julie K. Attebury, in her Official Capacity as member of the Texas Medical Board;
     David Baucom, in his Official Capacity as member of the Texas Medical Board;
      Frank Denton, in his Official Capacity as member of the Texas Medical Board;
   John Ellis Jr., J.D., in his Official Capacity as member of the Texas Medical Board;
   Carlos L. Gallardo, in his Official Capacity as member of the Texas Medical Board;
 Manuel Guajardo M.D., in his Official Capacity as member of the Texas Medical Board;
    John Guerra D.O., in his Official Capacity as member of the Texas Medical Board;
   Scott Holiday D.O., in his Official Capacity as member of the Texas Medical Board;
Margaret McNeese M.D., in her Official Capacity as member of the Texas Medical Board;
   Allan Shulkin M.D., in his Official Capacity as member of the Texas Medical Board;
Robert D. Simonson D.O., in his Official Capacity as member of the Texas Medical Board;
 Wayne M. Snoots M.D., in his Official Capacity as member of the Texas Medical Board;
    Karl Swann M.D., in his Official Capacity as member of the Texas Medical Board;
Paulette Barker Southard, in her Official Capacity as member of the Texas Medical Board;
Surendra K. Varma M.D., in his Official Capacity as member of the Texas Medical Board;
   Stanley Wang M.D., in his Official Capacity as member of the Texas Medical Board;
 Timothy Webb J.D., in his Official Capacity as member of the Texas Medical Board; and
  George Willeford III, in his Official Capacity as member of the Texas Medical Board,
                                           Appellees


      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
              AFFIRMED -- OPINION BY JUSTICE GOODWIN
This is an appeal from the order and judgment signed by the trial court on May 15, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order and judgment. Therefore, the Court affirms the trial

court’s order and judgment. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.